Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered. 
Drawings
The drawings are objected to because:
Fig. 4 and paragraph [0041]: reference numerals “410a” and “410b” are not in the Specification and reference numerals 408a and 408b disclosed in paragraph [0041] do not appear in the figures. In paragraph [0041] “the first parallel current 408a” should be corrected to   "the first parallel transmission current 410a";  "the second parallel transmission current 408b" should be "the second parallel transmission current 410b"to overcome the aforementioned drawing objections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure paragraph [0039] is objected to due to discrepancies that affect the understanding of how the invention works. Specifically, paragraph [0039]  recites "The dot in the circle indicates that the current is flowing out of the plane of the Figure towards the viewer and the cross within a circle indicates that the current is flowing into the plane of the Figure away from the viewer" however the dot in the circle and the cross within the circle are supposed to indicate “first coupled field 310a” and “second coupled field 310b,” respectively which are disclosed as electromagnetic fields in paragraph [0039]. “Electromagnetic fields” are not “currents.” Clarification regarding the current flows, the electromagnetic fields, and the interaction of each component (i.e. power transmission lines 204a and 204b, transmission antennas 206a and 206b, waveguide 228, first and second coupling components 230a, 230b) disclosed in Fig. 2-4 is required for clear understanding of the operation of the invention.
Additionally, the disclosure is objected to because of the following informalities: 
Paragraph [0002] "Precise pattering" should read as "Precise patterning" to correct for typographical error,
Paragraph [0010], should include the following correction “one or more power power transmission lines that emit electromagnetic fields which can form a resonant circuit with the transmission antenna, when power is applied at a particular resonance frequency. A resonant circuit is enabled based, at least in part, on impedance of the transmission antenna or impedance matching between the transmission antenna, power transmission line, and the power source. In most VHF embodiments, the combination of the power component and transmission element are designed to achieve 
Paragraph [0021] insert period after sentence "VHF plasma processing is known to produce high density plasma and relatively small plasma sheaths that enable lower ion energies,"
Paragraph [0023] "edge122" should read as "edge 122" to correct for typographical error,
Paragraph [0028] "power transmission line(s) 204aare" should read as "power transmission line(s) 204a are" to correct for typographical error,
Paragraph [0032] recitation of “power antenna 204a” appears to be a typographical error since the rest of the disclosure refers to 204a as “power transmission line 204a” therefore all recitation of “power antenna 204a” in paragraph [0032] should read as “power 
Paragraph [0039] "antenna206b" should read as "antenna 206b" to correct for typographical error,
Paragraph [0039] "antenna206a" should read as "antenna 206a" to correct for typographical error,
 Paragraph [0039] "first transmission element 206a" should be "first transmission antenna 206a", "second transmission element 206b" should be "second transmission antenna
paragraph [0040] "first power transmission line 402a, second power transmission line 402b" should be "first power transmission line 204a, second power transmission line 204b",
Paragraph [0041] "second transmission element 206b" should read as "second transmission antenna 206b"
  
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  "wherein power component" should read as "wherein the power component" to correct for a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 3-9, 11-12, 21) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9-11 and claim 1 line 18-20
For the purpose of examination, "one or more transmission lines" shall be interpreted as "one or more power transmission lines" and "the at least one transmission line" shall be interpreted as "the at least one power transmission line" in light of recitation of "one or more transmission lines" in claim 1 line 6.
Claim 1 line 18-20 in the last paragraph, limitation “the dielectric structure blocks current flow from the at least one power transmission line to the transmission element but permits said electromagnetic coupling between the at least one power transmission line and the transmission element” (note: claim limitation is including above discussed claim interpretation) is unclear and confusing since “the dielectric structure” is part of the “transmission element” it is unclear and confusing how and what part is blocking current flow and what part is electromagnetically coupling with the at least one power transmission line.
For the purpose of examination, the above discussed limitation shall be interpreted as “the dielectric structure blocks current flow from the at least one power transmission line to the one or more transmission antenna but permits said electromagnetic coupling between the at least one power transmission line and the one or more transmission  antenna” in light of Fig. 2 and paragraph [0028].
Claim 1 line 20-23 in the last paragraph, limitation “each of the one or more antennas comprises a continuous conductive structure that is folded to provide a plurality of vertical portions of the antenna that extend along a vertical direction from the power component to the substrate holder” is unclear and confusing whether “each of the one or more antennas” and “the antennas” are the same or different than the “one or more transmission antennas” recited in claim 1 line 15.
For the purpose of examination, the above discussed limitation shall be interpreted in light of Fig. 2-4 and paragraph [0028]-[0030] as “each of the one or more transmission antennas comprises a continuous conductive structure that is folded to provide a plurality of each of the transmission antennas that extend along a vertical direction from the power component to the substrate holder.”
Claim 1 line 20-23 in the last paragraph “each of the one or more transmission antennas comprises a continuous conductive structure that is folded to provide a plurality of vertical portions of each of the transmission antennas that extend along a vertical direction from the power component to the substrate holder” even as interpreted as discussed above is still unclear and confusing how each of the one or more transmission antennas  comprise a “continuous conductive structure.” One of ordinary skill in the art would appreciate that a “continuous conductive structure” would not include any breaks or interruptions, however a review of the disclosure describes the transmission antenna 206a as an open loop as understood from paragraph [0005] and Fig. 2-4.
For the purpose of examination, the above discussed limitation shall be interpreted as “each of the one or more transmission antennas comprises a forming an open loop including a plurality of vertical portions of each of the transmission antennas that extend along a vertical direction from the power component to the substrate holder.” 
In light of the above, depending claims 3-9, 11-12, 21 are also rejected at least due to dependency on rejected claim 1.

Allowable Subject Matter
Independent Claim 1 and depending claims 3-9, 11-12, 21 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections set forth in this Office action. Additionally, Specification and Drawing objections would also need to be addressed for the application to be in condition for allowance.
Reasons for Indicating Allowable Subject Matter
As best understood at this time, closest prior art of record (viz. Yamazawa et al (US 2016/0172160) in view of Lane (US 2016/0071701 A1)  or Samukawa et al (US 5,565, 738)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "each of the one or more transmission antennas comprises a forming an open loop including a plurality of vertical portions of each of the transmission antennas that extend along a vertical direction from the power component to the substrate holder", in the context of other limitations of the claim. It is noted however, that the issue of patentability will be revisited if amendments to correct sec. 112 raise other set of issues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramaswamy et al. (US 2014/0202634 A1) teaches folded resonating structure (Fig. 2) to increase electrical lengths in a given space (Fig. 2, paragraph [0026]-[0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716